DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-9, 14, and 18) as well as the species of: a construct with two binding domains, one for CDH19 and one for CD3, wherein the CDH19 binder comprises SEQ ID NOs. 1178-1183 as HCDRs 1-3 and LCDRs 1-3 respectively, SEQ ID NO. 1185 as VH, SEQ ID NO. 1187 as VL SEQ ID NO. 1189 as complete CDH19 binder domain and SEQ ID NO. 1190 as entire construct with both binding domains; as well as the CD3 binding domain features recited in the response as in WO2008/119567; and Calithrix Jacchus as CD3 species, in the reply filed on 02/09/2022 is acknowledged.  
The traversal is on the ground(s) that Applicant believes a search for the antibody recited would necessarily uncover art for methods of using it and nucleic acids encoding it.  
This is mere allegation as no evidence of this is shown by Applicant in the way of art.  Furthermore, this argument fails to address examination burden previously discussed.  Applicant also traversed the species election but gave no reason why.  Thus, there is no argument to address against the traversal.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-13 and 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/09/2022.

Claim Status
Claim 15 is canceled.
Claims 10-13 and 16-17 are withdrawn.
Claims 1-9, 14, and 18 are under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/165330, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 1-8, 14, and 18, as discussed below are rejected under 112(a) for lack of enablement and/or written description.  All the reasons for these rejections are incorporated here.  Since the prior application above shares the same disclosure as the instant case, it also fails to adequately describe or enable these claims.  This leaves the chain of priority broken and so these claims receive the U.S. effective filing date of 09/13/2019.  Claim 9 is currently described and enabled and so receives at least 01/27/2014 as U.S. effective filing date.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statements (IDS) submitted on 01/15/2020 are being considered by the examiner.  Any strikethrough is owed to lack of date.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
These sequences in need of sequence identifiers can be found on pages 30 and 102, each having three sequences without such identifiers.

Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Specification
The disclosure is objected to because of the following informalities: On page 112, SEQ ID NO: 276 has a typographical error.  
Appropriate correction is required.

The use of the terms DART (Pg. 21), XENOMOUSE (23) (as xenomice), TWEEN (45), ALEXAFLUOR (61), FLAG (62), NANODROP (102), and BITE (106), which are trade names or a mark used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever appearing or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 2-9 and 18 are objected to because of the following informalities:  These claims recite selected from the group consisting of followed by lettered groups, of which there is more than one.  These groups represent bins in the specification which are meaningless to the claims and confusing.  It is not clear if one must choose one set of six CDRs from the same paragraph of (a) for example, or if one can chose from any of the paragraphs.  For clarity, each set of six CDRs should have their own letter.  For claims that recite VH and VL with these bin labels or binding domains and constructs with the same, all such labels should be deleted for consistency in the claim set.    
Claim 5 should use words and not confusing signs such as “+”.  Also, as was the case with the letters above, the numbering of the groups of claim 5 should be deleted.
Claim 18 is objected to for depending on withdrawn claims and containing subject matter from other groups of inventions.  Also, this claim recites “according to any one of claim 1-9” in lines 1-2 and this should be deleted.
With respect to claims 7 and 9, “as depicted in” should be deleted for clarity. This objection is made for all other claims objected to above with the same phrase.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims above are rejected for multiple reasons that center on the claim language thereof yielding multiple claim interpretations.  
Claim 2 above recites CDRs as depicted in sequence identifiers.  This gives the claim at least two interpretations.  The first is that the CDR comprises the entire sequence of the sequence identifier.  The second is that the CDR can be any subsequence of the sequence identifier that also qualifies as a CDR.  This second structure could arise from CDRs of other antibodies that match a subsequence of the sequence identifier.  It could also arise from a subsequence determined with a different method of CDR labeling.  For example, Kabat CDRs and IMGT CDRs are not the same structures.  Thus, this claim and all of its dependents that do not set forth the requirement of the full sequence of the recited sequence identifiers are indefinite.  This includes claims 3-5 which recite variable regions depicted in sequence identifiers. These could be full-length or truncated and thus multiple structural interpretations exist and make these claims indefinite.  
Claim 6 is further rendered indefinite by the phrase “oligomers thereof”.  It is not clear if the claim encompasses oligomers of all members of the Markush group or just the diabodies that immediately precede the phrase.  Thus, claim 6 and its dependents are rendered indefinite owed to multiple structural interpretations.
Claim 8 is further indefinite owed to its list of CD3 species.  The claim could be interpreted to mean that the second binding domain must bind human CD3 and any of the other CD3 species, or it could be interpreted to mean that the second binding domain can bind both human and Callithrix CD3 or either of Saguinus or Saimiri CD3.  Thus, claim 8 and its dependents are rendered indefinite owed to multiple functional interpretations.
See Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) ("[R]ather than requiring that the claims are insolubly ambiguous, we hold that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.").

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 attempts to limit the antibody construct of claim 2 to (single domain mAb)2.  This requires the construct binding domains each be a domain antibody or VHH.  However, claim 2 requires the CDH19 binding site to have six CDRs and so it cannot be a domain antibody or VHH.  Thus, this species of claim 6 cannot include all the limits of the claim on which it depends.  
Claim 14 recites a composition comprising the antibody construct of claim 1.  However, said construct is already a composition of matter.  Therefore, claim 14 does not add any element to the structure of claim 1 and so does not further limit the claim on which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form so long as no duplicates are made, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 14, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for multispecific constructs comprising antibody binding domains for CDH19 and CD3, each comprising a full set of parental CDRs, does not reasonably provide enablement for similar constructs with fewer than al parental CDRs or mutated CDRs.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The breadth of the claims is found in claim 1 drawn to an isolated multispecific antibody construct comprising a first human binding domain capable of binding human CDH19 and a second domain for binding human CD3.
The nature of the invention is a BITE to crosslink cancer cells and T-cells.
The level of skill of one skilled in this art is high.  
The binding domains of claim 1 are quite broad and include single variable regions and single CDRs (Pg. 22).  These read on such fragments of antibodies that require all six CDRs to bind antigen and so the claim is not enabled to its full scope.  Indeed, no example of a single CDR that binds antigen alone is given by Applicant.  Furthermore, as stated above, most claims are written with indefinite language with respect to sequence identifiers.  As currently written, most do not require or can be interpreted not to require the full-length sequence identifier they recite.  Thus, the sequences recited can contain truncated versions thereof, amount to constructs that lack a CDR or contain a mutated CDR by truncation.  Changing CDRs in such an aggressive way is not predictable as discussed more below and so the claims are not enabled for this reason as well.
The state of the prior art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30).   
Additionally, Bendig M. M. (Methods: A Companion to Methods in Enzymology, 1995; 8:83-93, on IDS) reviews that the general strategy for “humanizing” antibodies involves the substitution of all six CDRs from a rodent antibody that binds an antigen of interest, and that all six CDRs are involved in antigen binding (see entire document, but especially Figures 1-3).  It is noted that Bendig used Kabat CDRs in their humanization process (Pg. 86, Column 2, Paragraph, second).  Similarly, the skilled artisan recognized a “chimeric” antibody to be an antibody in which both the heavy chain variable region (which comprises the three heavy chain CDRs) and the light chain variable region (which comprises the three light chain CDRs) of a rodent antibody are recombined with constant region sequences from a human antibody of a desired isotype (see entire document, but especially Figures 1-3).  
Thus, the state of the art recognized that it would be highly unpredictable that a specific antibody comprising less than all six CDRs would have antigen binding function.  The minimal structure which the skilled artisan would consider predictive of the function of binding the antigen of an antibody includes six CDRs (three from the heavy chain variable region and three from the light chain variable region) in the context of framework sequences which maintain their correct spatial orientation and have the requisite binding function.  One of skill in the art would neither expect nor predict the appropriate functioning of the antibody binding domains claimed as broadly as currently claimed.
Moreover, in the case of antibodies, it is especially important to disclose which residues are permissive to mutation.  Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. (Proceedings of the National Academy of Sciences USA, Vol., 79, Pg. 1979-1983, 1982, on IDS).   Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  
Not knowing, absent further experimentation, which modifications function and which do not, when, as set forth above, even a single change of an encoded amino acid can unpredictably affect structure and function, leads to one having no predictability or expectation of success for the function of any given antibody modification.  Such random experimentation to identify at a later time what structure or fragment or modification is or is not functional and is embraced by Applicant’s claims is undue experimentation.  
In view of the lack of the predictability of the art to which the invention pertains as evidenced by Paul, Rudikoff, and Bendig, the lack of guidance and direction provided by applicant, and the absence of working examples, undue experimentation would be required to produce and use functional bispecific antibodies with any binding domain (anti-CDH19 or CD3) comprising fewer than all six parental CDRs with a reasonable expectation of success, absent a specific and detailed description in Applicant’s specification of how to effectively practice this and absent working examples providing evidence which is reasonably predictive that the claimed antibodies are functional, commensurate in scope with the claimed invention.  All binding domains should be recited by full sequence identifiers and at least six parental CDRs.

Claims 1-8, 14, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims above are drawn to multispecific antibodies in which one or both binding domains are not defined by any structure.  Rather, at least one is only defined by the epitope it binds, such as human CDH19 or CD3.  They are not defined by any structure other than being generically antibody as defined by the specification.  This includes single CDRs or variable regions as mentioned above (Pg. 22).  Such would further include camelid VHH domains.  Yet, the specification provides no such structures that bind any of the epitopes recited.  No single variable regions (dAbs), VHHs, or single CDRs that function to bind either CDH19 or CD3 are taught by structure.  Thus, when one goes to the instant specification to identify a representative number of species to define these encompassed genera they find no species.  Thus, a representative group has not been taught for any of these genera.  Even if the prior art is aware of additional antibodies, the totality of known antibodies would not be representative of each entire genus for the reasons discussed below.
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies. That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen.  Accordingly, the instant claims have been evaluated in view of that guidance.  
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
An applicant may show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.  
Furthermore, to satisfy the written description requirement for the genus antibody with specific epitope, Applicant must adequately describe representative antibodies to reflect the structural diversity of the claimed genus. See Eli Lilly, 119 F.3d at 1568 (“[N]aming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”); Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993) (“Claiming all DNA[s] that achieve a result without defining what means will do so is not in compliance with the description requirement; it is an attempt to preempt the future before it has arrived.”).
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. . A “representative number of species” means that the species which are adequately described are representative of the entire genus. See, e.g., AbbVie Deutschland GMBH v. Janssen Biotech, 759 F.3d 1285, 111 USPQ2d 1780 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, as here in which the antibody binding domains recited can have any CDR set, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615. “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.”  One of skill in this art cannot envision the structure of any other antibodies that bind human CDH19 or CD3 other than those taught by the art or provided by Applicant.  Therefore, since no species is provided to represent the genera above by Applicant, the claims encompassing the same clearly fail the written description requirement.  
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. See ABBVIE DEUTSCHLAND GMBH & 2 CO. v. JANSSEN BIOTECH, INC., Appeals from the United States District Court for the District of Massachusetts in Nos. 09-CV-11340-FDS, 10-CV-40003-FDS, and 10-CV-40004-FDS, Judge F. Dennis Saylor, IV.  See also Ariad, 598 F.3d at 1351 (“[T]he level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.”); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1352 (Fed. Cir. 2011) (noting the technical challenges in developing fully human antibodies of a known human protein).
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“Functional” terminology may be used “when the art has established a correlation between structure and function” but “merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing one has invented a genus and not just a species.”  Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F3d 1336, 94 USPQ2d 1161, 1171 (Fed Cir. 2010).  Since the CDR set of each antibody is responsible for antigen binding function of an antibody, and said set varies structurally from antibody to antibody, there is no correlation between structure and function between the members of an antibody genus.  Thus, functional language should not be used to define an antibody genus.  Rather, structure should be used.
Even when several species are disclosed, these are not necessarily representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, as here, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  Since each genus recited in the instant claims is large, it would be very challenging to describe sufficient species to cover the structures of each entire genus.  No species is certainly not adequate.  
Overall, at the time the invention was made, the level of skill for preparing antibodies and then selecting those antibodies with desired functional properties was high.  However, even if a selection procedure was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011) (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  Absent the conserved structure provided by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what an antibody with a particular set of functional properties would look like structurally.
Owed to the variation among antibodies with respect to their CDRs, the structure of antibodies that correlates with their function, it is very difficult to provide adequate representation of a functionally defined antibody genus.  There is unlikely to be any CDR structure shared by the entire genus, for example.   Also, the disclosure of one set of antibody CDRs does not guide one of skill to the next set of CDRs.  This is because it is well-known in this art that mutation of CDR residues leads to loss of antigen binding.  See the work of Rudikoff above.  Thus, since Applicant has described no species within each of the genera recited, VHH, dAb, or CDR that binds human CDH19 or CD3 alone, and each genus is very large and would encompass antibody structures (CDR sets) that cannot be visualized from the prior art or instant disclosure.  One of skill in this art cannot determine the antibody structures encompassed by the encompassed genera only defined by function.  Any future antibody structure may or may not be encompassed, and if it is, it would not have been represented in Applicant’s disclosed species.  Thus, the claims above clearly fail the written description requirement and the claims are rejected here.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-8, 14, and 18 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Xiao (US2015/0368343, published 12/24/2015).
Xiao teaches an antibody construct comprising a first human binding domain that binds human CDH19 and a second domain that binds human CD3 on the surfaces of target cells and T cells respectively (Abstract).  This construct has a medical use and they teach a kit comprising it (Abstract).  Importantly, their SEQ ID NO. 1189 is identical to instant SEQ ID No. 1189.  In a preferred embodiment, the first binding domain comprises SEQ ID NO. 1189 (0117).  Therefore, they teach the antibody of claim 1.  It can be isolated (0012).  Since the construct comprises the elected anti-CDH19 binding domain, it necessarily has all CDRs, VH, and VL region of the instant claims as also elected by Applicant.  
With respect to claim 6, they teach that the format of the construct can be an scFv2 (0116).   
With respect to claim 8, they teach that the second binding domain can bind human and Callithrix jacchus CD3 epsilon (0123).  
With respect to claim 14, they teach a pharmaceutical composition with their construct (0268).  
Thus, Xiao clearly anticipates the claims above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 14, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kufer (WO2010/037835, published 04/08/2010, on IDS) in view of Inazawa (US2007/0161018, published 07/12/2007, on IDS), and Kennedy (US2010/0131432, published 05/27/2010, on IDS). 
Kufer teaches that CD3 has been successfully used as a target for bispecific antibodies in order to redirect cytotoxic T cells to pathological cells (Pg. 6, Paragraph, first).  Kufer teaches a bispecific single chain antibody comprising a binding domain that binds human CD3 epsilon on T-cells and the CD3 epsilon of a non-chimpanzee primate species such as Callithrix jacchus and a second binding domain that binds prostate specific membrane antigen (PSMA) (Abstract, Pg. 17, Paragraph, final).  PSMA Is a prostate cancer marker (Pg. 8, Paragraph, first).  They also teach a PSCA/CD3 bispecific antibody which is an advantageous tool to kill PSCA-expressing cancer cells including prostate cancer cells.  They teach that the cytotoxicity of this bispecific antibody was higher than the antibodies in the art (Pg. 22, Paragraph, second).  Thus, their antibody can be used in a pharmaceutical composition to treat prostate cancer (claim 54).  The cross-species reactivity is an advantage (Pg. 16, Paragraph, final) since species specificity of antibodies impedes therapeutic agent development (Pg. 5, Paragraph, second).  Preferrably, the bispecific antibody is human (Pg. 20, Paragraph, second).  Their antibody can be an scFv (Pg. 38, Paragraph, first) and so their bispecific antibody would be an (scFv)2 in single chain format. Kits comprising their antibodies are taught (claim 59).  
Kufer does not teach making one of the binding domains of their bispecific antibody capable of binding human CDH19.  However, it is obvious from Kufer that crosslinking of CTLs to target cancer cells can be accomplished with a bispecific antibody that binds CD3 and a second protein that a target cancer cell expresses.
Inazawa teaches that bile duct cancer cells overexpress CDH19 (claim 1).  
Kennedy teaches that CDH19 is involved in melanoma metastasis to thyroid and thus metastatic melanoma cells express CDH19 (Table 2, Column 31).
Taken all together, it was known before the filing of the instant application that CDH19 is expressed in various cancers.  The design of a bispecific antibody with all of the structural features of the instant claims above and its use to crosslink CTLs with tumor cells was also well-known.  Therefore, it would have been obvious to one of ordinary skill in this art to make one binding domain of the construct of Kufer bind CDH19, instead of or in addition to, other cancer cell antigens.  This would predictably result in a bispecific antibody that would cause cancer cell death and facilitate treatment of the cancers discussed above.  Use of a human CDH19 binding scFv along with other binding domains against proteins expressed by the tumor cells above would not only provide the advantage of reducing HAMA responses to the therapeutic, but also provide the advantage of increasing the avidity toward said cancer cells that express CDH19 and any other cancer cell antigen targeted by the multispecific construct.  This would be an improvement readily appreciated by one of ordinary skill in this art who is constantly seeking new and improved anti-cancer agents.  The usefulness of cross-species reactivity discussed by Kufer would also be a clear and appreciated advantage to one of skill in this art for the reasons discussed above.
Said obvious construct would be used in a pharmaceutical composition, which can be in a kit, both taught by Kufer above and both being standard practice in this art.
Taken all together, the combination of art above clearly renders the claims above obvious.  

Claim Rejections - Improper Markush Grouping
Claims 2-9 and 18 are rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives.  
See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial structural feature and a common use that flows from the substantial structural feature for the following reasons:  
MEP 803.02 provides guidance on the analysis of a proper Markush group.  Members of a proper Markush group are disclosed in the specification to possess at least one property in common which is mainly responsible for their function in the claimed relationship, and it is clear from their very nature or from the prior art that all of them possess this property.  The MPEP further provides that in the members of a proper Markush group there should be (1) a common utility, and (2) a substantial structural feature essential to that utility.  
In the instant case, the various antibody binding domains recited by six CDRs, VH, VL, VH and VL domains, scFv or complete constructs as in claim 9, do not share any common structural element that is essential to the asserted utility of binding to human CDH19.  Claims 2-9 have this issue.
As discussed above, the state of the prior art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope.  See the work of Paul above.  Thus, it is the set of six CDRs in the instant claims that would be the substantial structural feature responsible for CDH19 binding among a group of CDH19 binding domains.  This structure would thus be shared by members of a proper Markush group, which might include Fv, scFv, and Fab formats into which the six CDRs sit.  Here, each CDH19 binding domain has a different set of six CDRs and so a substantial structural feature is not shared by all said domain.  Thus, all Markush groups in claims 2-9 are improper.  Since the members of the Markush groups recited do not share the same set of six CDRs, which are required for antigen binding, then they do not all possess a structural feature that leads to their requisite function.
Claim 18 is rejected here for reciting a kit that comprises various products in the alternative.  Said products can be an antibody, vector, or host cell.  None of these products have the same function.  The vector encodes an antibody.  The host cell expresses an antibody.  The antibody binds two target antigens.  Furthermore, there is no common structure shared by all three members of this group, particularly since proteins and nucleic acids are distinct biomolecules.  Thus, the Markush group of claim 18 shares no common structure among all members and lacks a common function amongst the same.  Thus, the Markush group is improper and the claim is rejected here.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8, 14, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9920121 (14/762053) in view of Kufer (WO2010/037835, published 04/08/2010, on IDS), Inazawa (US2007/0161018, published 07/12/2007, on IDS), and Kennedy (US2010/0131432, published 05/27/2010, on IDS). 
The combined teachings of the art above clearly render obvious a bispecific antibody that binds CDH19 and CD3 for cancer therapy use.  All reasons for this obviousness above are incorporated here.
The combined art above, while rendering some claims obvious does not provide the anti-CDH19 antibody sequences of other instant claims.  However, these are provided by the patented claims and would be an obvious choice for use in the obvious multispecific antibody above since it performs the same role as the anti-CDH19 antibody therein. It would be a known antibody binding domain being used in an obvious construct to arrive at predictable results, enabling CDH19 binding.
The patented claims are drawn to isolated human antibodies against human CDH19 with CDRs of instant claim 2 (patented claim 1) and VH and VL comprising the same (patented claims 3-6).  Pharmaceutical compositions (claim 22) and kits with the same (claim 25) are also taught. 
Thus the combination of at and the patented claims clearly renders the instant claims above obvious.
It is noted that the assignee of the patent differs from that of the instant case.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642